Citation Nr: 1642940	
Decision Date: 11/09/16    Archive Date: 12/01/16

DOCKET NO.  12-01 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability.

2.  Entitlement to service connection for a cervical spine disability.

3.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD).

4.  Entitlement to an increased rating for an adjustment disorder with anxiety and depressed mood, rated as 30 percent disabling prior to October 17, 2014, and as 50 percent disabling thereafter.

5.  Entitlement to an increased rating for urinary incontinence as a residual of prostate cancer, rated as 60 percent disabling. 

6.  Entitlement to a total disability rating based upon individual unemployability (TDIU) prior to May 15, 2014.


REPRESENTATION

Appellant represented by:	Christopher Loiacono, Agent


ATTORNEY FOR THE BOARD

R. Erdheim, Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to August 1968.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from February 2009, August 2010, August 2012, and March 2015 rating decisions by a Department of Veterans Affairs (VA) Regional Office (RO).  Because the issue of entitlement to a TDIU is part of a claim for increased rating, the issue of entitlement to a TDIU prior to May 15, 2014, is considered to be within the jurisdiction of the Board.  In January 2016, the Veteran withdrew his request for a hearing before the Board.

The issues of entitlement to service connection for a cervical spine disability and a lumbar spine disability, and for entitlement to a TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's COPD is not shown to be causally or etiologically related to any disease, injury, or incident during service.

2.  Throughout the appeal period, the Veteran's adjustment disorder with anxiety and depressed mood has been manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.

3.  The Veteran's urinary incontinence requires the use of absorbent materials which must be changed more than 4 times per day, without evidence of renal dysfunction.


CONCLUSIONS OF LAW

1.  The criteria for service connection for COPD have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).

2.  Prior to October 17, 2014, the criteria for an increased 50 percent rating (but no higher) for adjustment disorder with anxiety and depressed mood have been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9440 (2015).
 
3.  Since October 17, 2014, the criteria for a rating in excess of 50 percent for adjustment disorder with anxiety and depressed mood have not been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 4.1, 4.3, 4.7, 4.130, DC 9440 (2015).

4.  The criteria for a rating in excess of 60 percent for urinary incontinence as a residual of prostate cancer have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.115a, DCs 7527, 7528 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Service Connection 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Direct service connection may be granted with medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)]. 

Alternatively, service connection for certain chronic diseases may be established under 38 C.F.R. § 3.303(b) by evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307, (ii) present manifestations of the same chronic disease, and (iii) evidence of continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Veteran contends that his COPD was caused or aggravated by herbicide exposure in Vietnam.  

VA regulations provide that a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period from January 9, 1962, to May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii).  Certain diseases shall be service-connected if the Veteran was exposed to an herbicide agent during active service even though there is no record of such disease during service, provided that the requirements of 38 C.F.R. § 3.307(d) are satisfied.  38 C.F.R. § 3.309(e).  However, the Veteran's COPD is not a disease or condition associated with this presumptive list.  38 C.F.R. §§ 3.307(a)(6)(iii); 3.307(d), 3.309(e).  Thus, the claim will be analyzed on a direct basis instead.

The Board finds that the preponderance of the evidence is against the Veteran's claim.  

The Board notes that in support of his claim, the Veteran has submitted two positive medical opinions.  In March 2015, Dr. Y. stated that he had treated the Veteran for bronchitis and pharyngitis and that the Veteran's herbicide exposure in service contributed to his respiratory problems.  Also in March 2015, Dr B. stated that the Veteran was being treated for reactive airway disease with wheezing and that such disease began when the Veteran returned from service.  The physician believed that the Veteran's condition was related to herbicides in service because there was no other pulmonary pathology to explain it.  The Veteran has also submitted a VA article stating that there was a possible association between veterans who reported spraying herbicides in Vietnam and those who had respiratory problems like COPD.

However, with regard to the two private medical opinions, the Board finds that because they lack supportive rationale, they are of low probative weight.  As clarified by the September 2015 VA examiner, COPD/reactive airway disease is not a condition that has been medically linked with Agent Orange exposure.  The examiner explained that there were in fact other risk factors that the Veteran had for the disease besides cigarette smoking, such as second hand smoke, air pollution, and workplace exposure to dust, smoke, and fumes.  The examiner found no scientific studies to support the assertions of the private opinions.  The Board places greater probative weight on the VA examiner's opinion because the examiner reviewed the medical literature but did not find any support for the private opinions, whereas the private opinions provided no rationale or medical support.

Finally, the article submitted by the Veteran is not of probative value because he has not asserted that he sprayed the herbicides himself.  

In light of the fact that the service treatment records are negative for a diagnosis of COPD or reactive airway disease, there is no indication of a continuity of symptoms since service, and the probative medical evidence weighs against the Veteran's claim, the Board finds that service connection for COPD is not warranted.

The Veteran has contended on his own behalf that his COPD is related to his military service.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), the specific issue in this case falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 Fed. Cir. 2007 (lay persons not competent to diagnose cancer)."  Because, while the Veteran is competent to describe his symptoms of coughing and difficulty breathing, the Board accords his statements regarding the etiology of such disorder less probative value as he is not competent to opine on such complex medical questions.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994).  Moreover, the Veteran has only offered conclusory statements regarding the relationship between his military service and his COPD.  By contrast, the probative medical opinion was based upon medical knowledge and scientific studies, and weighs heavily against his claim.

Increased Ratings

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The  percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.

Where a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.

Adjustment Disorder with Anxiety and Depressed Mood

The General Rating Formula for Mental Disorders provides the ratings for psychiatric disabilities. 

In order to obtain a 50 percent rating, the evidence must show occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to compete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating contemplates occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 100 percent rating contemplates total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

A veteran may only qualify for a given rating based on mental disorder by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Although a veteran's symptomatology is the primary consideration in assessing a disability rating based on a mental disorder, the regulation also requires an ultimate factual conclusion as to the veteran's level of impairment in "most areas" for the next higher rating.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).

In the August 2012 rating decision, service connection was granted and a 30 percent rating assigned for adjustment disorder with mixed anxiety and depressed mood, effective from June 4, 2012.  In a March 2015 rating decision, the rating was increased to 50 percent, effective October 17, 2014.

After a review of the evidence, the Board finds that an increased 50 percent rating is warranted for the Veteran's psychiatric disorder for the period prior to October 17, 2014.  The evidence reflects that the Veteran suffers from a psychiatric disorder due to the residuals of his prostate cancer treatment, primarily, his urinary incontinence that impacts his ability to be in social situations or in close proximity to others.  On August 2012 VA examination, the examiner characterized the Veteran's disability as consistent with the criteria for a 30 percent rating, as described above.  However, when sympathetically reviewing the evidence, the Board finds that the Veteran's mental disorder more closely approximated the 50 percent rating for this time period.  On both 2012 and 2015 VA examinations, the Veteran described moderate symptoms, to include disrupted sleep, lack of confidence, restriction of activities, exhaustion, and social consequences.  He felt alone, irritable, had lowered self-esteem, and felt shame, doubt, and helplessness.  Though he was working as a hairstylist in 2012, his urinary incontinence made it so that he had to run to the bathroom every 45 minutes and wear adult diapers, and such was embarrassing for him.  His psychiatric disability was assessed to prevent him from exercising, shop, or partake in recreation.  GAF scores during this period of time ranged in the 50s to 60, indicating a moderate disability.  Moreover, the Veteran has testified that his psychiatric symptoms were the same in 2012 as they were at the time of the 2015 VA examination, at which he was assessed to meet the criteria for the 50 percent rating.  That statement comports with the treatment records.  

However, although the Board is sensitive to the nature and impact of the Veteran's disability, a rating in excess of 50 percent is not warranted at any time during the appeal period.  

The record includes a March 2016 psychiatric/psychological impairment questionnaire completed by a private psychologist which shows positive findings which are symptoms included in the criteria for a 70 percent rating: "difficulty adapting to stressful circumstances" and "depression affecting the ability to function independently, appropriately, and effectively," and "deficiencies in work or school."  The psychologist specifically noted that these "judgements are based solely on a review of records, not on an interview examination."  Within the same report, however, the psychologist provided conclusions as to the Veteran's capacity to sustain certain mental activities over a normal workday and workweek, on an ongoing basis in a competitive work environment which are inconsistent with those judgements.  The Veteran was "moderately limited" in the following abilities: to maintain attention and concentration for extended periods; to perform activities within a schedule, maintain regular attendance, and be punctual; to complete a normal workweek without interruptions from psychologically based symptoms; to appropriately interact with the public; and to respond appropriately to changes in the work setting.  The Veteran was considered "markedly limited" in his ability to work in coordination with or proximity to others without being distracted by them; to accept instructions and respond appropriately to criticism from supervisors; and to get along with co-workers or peers without distracting them or exhibiting behavioral extremes.  The Board does not find that those findings support a conclusion that that Veteran's level of impairment more closely approximates the criteria for a 70 percent rating.  When addressing the specific mental activities in the context of the work environment, the psychologist noted the Veteran was only "mildly limited" in his ability to sustain ordinary routine without supervision.  Thus, his ability to function independently, appropriately, and effectively was not shown to be impaired to the level contemplated by the 70 percent rating.  

The other medical evidence of record, to include two VA examinations and periodic psychiatric and psychological consultations, reflects that the Veteran has not expressed an inability to establish or maintain effective relationships.  He has a good relationship with his lifetime partner, friends, and family.  On mental status examination in 2012 and 2015, he was oriented to all spheres.  His affect was congruent with his stated mood and symptoms.  His speech was of normal rhythm and content.  His insight and judgment were grossly intact.  The Board notes that the Veteran suffers from anxiety attacks at night that impacts his ability to sleep and he thus suffers from a sleep impairment.  However, that symptom, being one of his predominant symptoms, is contemplated by the 50 percent rating.  Accordingly, based upon through review of the evidence, the Board finds that the criteria for a 70 percent rating is not met at any time during the appeal period.

An extraschedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).  The discussion above reflects that the rating criteria reasonably describes and contemplates the severity and symptomatology of the Veteran's service-connected disability.

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected psychiatric disorder with the established criteria found in the rating schedule.  The discussion above reflects that the symptoms of the Veteran's psychiatric disorder as it is contemplated by the applicable rating criteria.  The competent medical evidence of record shows that the Veteran's psychiatric disorder has not resulted in social and occupational impairment contemplated by the 70 percent rating.  There is a higher rating available under the diagnostic code for psychiatric disorder, but the Veteran's psychiatric disorder is not productive of the manifestations that would warrant the higher rating.  The Veteran's disability is manifested by impairment in social and occupational functioning and the rating criteria contemplate these impairments.  The effects of the Veteran's disability has been fully considered and are contemplated in the rating schedule.  Consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

Urinary Incontinence 

The Veteran's residual urinary incontinence following treatment for his prostate cancer is to be rated pursuant to voiding dysfunction or urinary incontinence under 38 C.F.R. § 4.115(b), DC 7527.  

However, in this case, the Veteran is already in receipt of the highest rating available for his urinary incontinence, and that rating compensates him for his symptoms.  Under 38 C.F.R. § 4.115a, a 60 percent evaluation is assignable for continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence if requiring the use of an appliance or the wearing of absorbent materials, which must be changed more than four times per day.  The evidence reflects that the Veteran changes his absorbent materials more than four times per day, as contemplated by this criteria.  He does not exhibit any other symptoms that are not contemplated by the rating criteria, and renal dysfunction has not been shown.  The rating criteria under which he is compensated describes the Veteran's disability level and is broad enough to allow for any related symptomatology that affects the Veteran's ability to function.  The criteria allow for a rating based on the severity, duration, and frequency.  The effects of the Veteran's disability have been fully considered and are contemplated in the rating schedule; hence, referral for an extraschedular rating is unnecessary at this time.  See Thun, supra.


ORDER

Service connection for COPD is denied.

Prior to October 17, 2014, an increased 50 percent rating for adjustment disorder with anxiety and depressed mood is granted, subject to the laws and regulations governing the award of monetary benefits.

Since October 17, 2014, a rating in excess of 50 percent for an adjustment disorder with anxiety and depressed mood is denied.

A rating in excess of 60 percent for urinary incontinence is denied.


REMAND

A VA examination and opinion is necessary prior to further disposition of the claims for service connection for a cervical spine disability and lumbar spine disability.  Specifically, the Veteran contends that he injured his lumbar and cervical spine in service when he fell from monkey bars during a training exercise and that he has suffered from back pain ever since.  In December 2008, a VA examiner opined that it was less likely than not that the Veteran's current back disabilities were related to service, however, the examiner gave no rationale for that conclusion other than such was based upon clinical expertise and experience and when reviewing the Veteran's history.  The examiner did not address the Veteran's competent report of continuous back pain since service or the various medical statements of record stating that the Veteran has been treated for back pain since separation from service.  In light of the insufficiency of the 2008 VA opinion, a remand for a new VA examination and opinion is necessary.

Adjudication of the Veteran's claim for a TDIU prior to May 15, 2014, must be deferred pending the outcome of the above service connection claim, especially in light of the Veteran's contentions that his spine disabilities prevent employment.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the etiology of his cervical spine disability and lumbar spine disability.  The claims file should be reviewed by the examiner.  Based on the examination and review of the record, the examiner is requested to provide the following opinion:

a) Is it at least as likely as not (within the realm of 50 percent probability or greater) that any currently diagnosed cervical spine disability and lumbar spine disability were caused or aggravated by his service, to include i) his report of falling and hurting his back while completing a training course on the monkey bars in service, ii) the service treatment records dated in February 1968 and August 1968 showing treatment for lumbar thoracic spine pain, iii) the Veteran's contentions of ongoing back pain since service, iv) the August 2008 medical statement that the Veteran had been treated since 1989 for lumbar and cervical spine issues, v) the September 2008 medical statement that the Veteran had been treated since completion of his service at which time he reported back pain, and vi) the January 2016 medical nexus statement relating his current back disabilities to his fall in service.
 
 2. Then, readjudicate the claims for service connection for a lumbar spine disability and cervical spine disability, and for a TDIU.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case. Allow the appropriate time for response, then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


